Name: Council Regulation (EEC) No 2916/80 of 11 November 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 11 . 80 Official Journal of the European Communities No L 304/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2916/80 of 11 November 1980 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products CCT heading No Description ex 85.21 D II Random access memories (RAMS), with a storage capacity of 64 K bits, in the form of a monolithic integrated circuit contained in a . housing bearing a capacity marking of '64', whose exterior dimensions do not exceed 7-7 mm x 21-4 mm, with eight connecting pins along each of the longer sides THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Commu ­ nity ; Whereas it is in the Community's interest to suspend totally the autonomous Common Customs Tariff duties on the products in question ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily with their term of validity fixed to coin ­ cide with the interests of Community production , HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties relating to the products listed below shall be totally suspended from the date of entry into force of this Regulation until 31 December 1980 : Article 2 The autonomous Common Customs Tariff duties relating to the products listed below shall be totally suspended from the date of entry into force of this Regulation until 30 June 1981 : CCT heading No Description ex 51.01 A ex 58.07 A ex 81.03 B Yarn containing not less than 88 % poly ­ glycollic acid Braid of yarn containing not less than 88 % polyglycollic acid Wire of unalloyed tantalum, of a diameter not less than 0-2 mm and not more than 0-5 mm, for the manufacture of capacitors (a) (a) Control of use for this special purpose shall be carried out pursuant to the relevant Community provisions laid down for these products . CCT heading No Description ex 85.21 D II Electronic programmable read only memo ­ ries (EPROMS), UV erasable, with a storage capacity of 32 K bits or 64 K bits , in the form of a monolithic integrated circuit contained in a housing bearing a capacity marking of '32' or '64', whose exterior dimensions do not exceed 15 6 mm x 36 mm, with a quartz window on the upper surface Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 304/2 Official Journal of the European Communities 13 . 11 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1980 . For the Council The President C. NEY